Citation Nr: 1456441	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-46 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as due to hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to March 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 Travel Board hearing, the transcript of which is included in Virtual VA. 

Subsequent to the issuance of the October 2010 Statement of the Case, the Veteran submitted additional statements and evidence in November 2014, for which a waiver of initial RO consideration was provided.

The issue of entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran has currently diagnosed bilateral sensorineural hearing loss and tinnitus.

3.  The Veteran's hearing loss is etiologically related to the in-service acoustic trauma.

4.  The Veteran's tinnitus is etiologically related to the in-service acoustic trauma, or alternatively, to the service-connected sensorineural hearing loss disability (granted herein).


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claims of service connection for hearing loss and tinnitus have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for hearing loss and tinnitus), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, tinnitus is not a chronic disease listed under 38 C.F.R. 
§ 3.309(a); as such, that claim will be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Service Connection for Hearing Loss and Tinnitus

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma in service.  The Veteran has stated that his military occupation specialty as Infantry Indirect Fire Crewman exposed him during his training after entering the military to M16s, grenades, rocket propelled grenades, 60 millimeter machine guns, .50 caliber machine guns, C4 plastic explosives, armored personnel carriers with turbine diesel engines, and other various weapons provided by the infantry.  He testified that the noise exposure occurred during his basic training and that he had ringing in the ears since that time.  See November 2014 Board Hearing Transcript at pg. 4; see also Veteran's March 2009 statement.  

Due to the Veteran's competency to report noise exposure, and the fact that the reported noise exposure is consistent with his military duties, the Board finds the Veteran was exposed to acoustic trauma while in service.  See Veteran's DD 214 showing MOS as Infantry Indirect Fire Crewman.

Next, the Board finds that the Veteran has a currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  

In a November 2009 audiology VA examination, the Veteran's speech recognition scores were 8 percent in the right ear and 4 percent in the left ear.  As the Veteran's speech recognition scores using the Maryland CNC test were significantly less than 94 percent, the Veteran has a current bilateral sensorineural hearing loss disability.  Further, the Board finds that, based on the Veteran's assertions of ringing in his ears, the Veteran has a current disability of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (the Court determined that tinnitus was the type of disorder associated with symptoms capable of lay observation).

Next, the Board finds that the evidence is in equipoise as to whether the Veteran's hearing loss is related to the in-service noise exposure.  The evidence weighing against the Veteran's claim includes the November 2009 VA examination report.  The examiner reviewed all the evidence of record, to include service treatment records and private medical evidence.  The examiner then opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of his military noise exposure.  The examiner noted that the evidence in the claims folder did not contain hearing test data to completely rule out slight high frequency hearing loss during military service; however, the 1970 physical contained a 15/15 whispered hearing test, which did not support the current degree of hearing loss and the significantly poor speech recognition results identified during examination.  The examiner stated that the Veteran's noise exposure was 38 years ago and the history suggested gradual changes in hearing over the years with unknown etiology.  As for tinnitus, the examiner opined that it was less likely as not caused by or a result of the Veteran's military noise exposure.  The examiner noted that the evidence of record did not show tinnitus in service.

Weighing in favor of the Veteran's claim for service connection for bilateral hearing loss is a September 2011 statement from Dr. Ninke at the Ear, Nose & Throat Center.  Dr. Ninke performed an audiological examination and noted the Veteran's in-service noise exposure, including exposure to mortar and heavy weapons fire.  The Veteran also told Dr. Ninke that he had experienced trouble hearing since service.  Audiogram testing results were consistent with bilateral sensorineural hearing loss in the moderate to profound range in both ears.  Speech discrimination testing resulted in responses consistent with zero percent speech discrimination in both ears.  In light of his given history and audiometric testing, Dr. Ninke opined that it was likely that a significant portion of the Veteran's hearing loss was related to excessive noise exposure as reported by the Veteran.  As for the Veteran's tinnitus, Dr. Ninke opined that tinnitus can commonly be associated with significant hearing loss.

In a subsequent April 2013 treatment record, Dr. Ninke again opined that the Veteran's noise exposure to heavy artillery in service resulted in the Veteran's tinnitus and sensorineural hearing loss and the need for hearing aids. 
The Veteran also submitted a statement dated in September 2009 from Mr. Partlow, a Hearing Aid Specialist.  Mr. Partlow stated that, in his professional opinion, the Veteran's profound hearing loss was most likely caused by loud and constant noise exposure from mortars, M16 rifles, grenades, and .50 caliber machine guns from his time in service.  Further, Mr. Partlow also stated that the Veteran's severe scar tissue on the ear drum was "possibly due to noise exposure."  

The evidence also includes an April 2013 DBQ examination from Dr. Wagner.  After conducting an examination, Dr. Wagner diagnosed the Veteran with sensorineural hearing loss and tinnitus.  It was also noted that the Veteran had a history of extensive noise exposure in the military.  According to Dr. Wagner, heavy artillery resulted in sensorineural hearing loss and tinnitus that was worsening.  

Also weighing in the Veteran's favor are statements from his wife and daughter dated in March and July 2013.  These statements note that the Veteran complained of hearing loss for numerous years after service separation.  In the wife's statement, it was noted that the Veteran had told his wife that he began having hearing problems after weapons training in service.  He stated that the only ear protection was a foam plug, which did little to protect the ears from the loud noises.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed sensorineural hearing loss is etiologically related to in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  

Further, although the November 2009 VA examiner opined that tinnitus was less likely as not caused by or a result of the Veteran's military noise exposure, Dr. Ninke opined that tinnitus can commonly be associated with significant hearing loss.  See 38 C.F.R. § 3.310.  Further, Dr. Wagner opined that exposure to heavy artillery resulted in the Veteran's sensorineural hearing loss and tinnitus.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted as it is related to the in-service noise exposure, or alternatively, secondary to the now service-connected hearing loss disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


